Exhibit PLAINFIELD ENTERPRISES LLC AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT This Amended and Restated Limited Liability Company Agreement (this “Agreement”) of PLAINFIELD ENTERPRISES LLC, a Delaware limited liability company (the “Company”), is effective as of September 2, 2008 (the “Effective Date”), by HBJ Plainfield LLC and Plainfield Enterprises Holdings LLC, Delaware limited liability companies. WHEREAS, the Company was formed as a limited liability company pursuant to the filing of the Certificate of Formation in the form attached hereto as Exhibit A with the Secretary of State of Delaware, the Members formed a limited liability company pursuant to and in accordance with the Delaware Limited Liability Company Act (6 Del. C. §18-101, et seq.), as amended from time to time (the “Act”); WHEREAS, the Members of the Company adopted the Limited Liability Company Agreement, dated as of January 4, 2008 (the “Prior Agreement”); WHEREAS, the Members wishes to enter into this Agreement to amend, restate and supersede in its entirety, the Prior Agreement, to constitute the limited liability company agreement of the Company in accordance with the Act, and to provide for, among other things, the management of the business and affairs of the Company, the allocation of profits and losses among the Members, the respective rights and obligations of the Members to each other and to the Company, and certain other matters; NOW, THEREFORE, in consideration of the mutual covenants expressed herein the Members hereby agree that the Prior Agreement is amended, superseded and restated in its entirety by this Agreement, and that this Agreement constitutes the adoption of the amended and restate limited liability company agreement of the Company in accordance with the Act by all of the Members of the Company and hereby agree as follows: ARTICLE I THE COMPANY 1.1Formation.The Company was formed as a limited liability company under and pursuant to the provisions of the Act on August 22, 2007. The fact that the Certificate is on file in the office of the Secretary of State of the State of Delaware shall constitute notice that the Company is a limited liability company.The rights and liabilities of the Members shall be as provided under the Act, the Certificate and this Agreement. The Members hereby approve and ratify all actions heretofore taken by any Member and any of its agents or representatives in connection with the formation or organization of the Company.The sole Members of the Company at the Effective Date shall be Plainfield Enterprises Holdings LLC, a Delaware limited liability company (“Investco”) and HBJ Plainfield LLC, a Delaware limited liability company (“Voteco”).Investco and Voteco shall be sometimes referred to as the “Initial Members”. 1.2Name. The name of the Company is “PLAINFIELD ENTERPRISES LLC” and all business of the Company shall be conducted in such name. The Managers may change the name of the Company to any other name as they may determine. 1.3Purpose; Powers.The purpose of the Company (the “Business Purpose”) is to hold equity, directly, or indirectly through Affiliates, in one (1) or more entities related to the gaming industry, and to exercise the rights, and manage the distributions received, in connection therewith (the “Business”). The Company has the power to do any and all acts necessary, appropriate, proper, advisable, incidental or convenient to or in furtherance of the Business Purpose.It is hereby acknowledged and agreed that Investco, as holder of Class B Units, shall not be entitled to any management or voting rights with respect to the Company, except as provided by applicable law. 1.4Place of Business of the Company. The principal place of business of the Company shall be located at 55 Railroad Avenue, Greenwich, CT 06830.The Managers may change the principal place of business of the Company to any other place within or without the State of Delaware.The registered office of the Company in the State of Delaware shall be initially located at the address set forth in the Certificate. 1.5Other Offices.The Company may establish and maintain other offices at any time and at any place or places as the Managers may designate. 1.6Filings; Registered Agent for Service of Process. (a)The Managers shall take all actions reasonably necessary to perfect and maintain the status of the Company as a limited liability company under the laws of the State of Delaware, including the preparation and filing of such amendments to the Certificate and such other certificates, documents, instruments and publications as may be required by law. (b)The Managers or, if required by applicable law, the Members shall execute and cause to be filed original and amended certificates and shall take any and all other actions as may be reasonably necessary to perfect and maintain the status of the Company as a limited liability company or similar type of entity under the laws of any other jurisdiction in which the Company engages in the Business. (c)The resident agent of the Company for service of process on the Company in the State of Delaware shall be as set forth in the Certificate or as changed by the Managers from time to time in accordance with the Act. 1.7Term.The term of the Company commenced on the date the Certificate was filed in the office of the Secretary of State of the State of Delaware in accordance with the Act, and shall continue in perpetuity, unless earlier terminated in accordance with Article X. 2 1.8Partnership Tax Treatment.Each Member recognizes, agrees and intends that, for federal and conforming state income tax purposes and no other, the Company will be classified as a partnership. 1.9Title to Company Property.All property owned by the Company shall be owned by the Company as an entity, and no Member shall have any ownership interest in such property in its individual name. The Company shall hold title to all of its property in the name of the Company and not in the name of any Member. 1.10Outside Activities.
